Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Dec 2021 has been entered.
Status of the Claims/Amendments
This Office Action is in response to Applicant’s amendments filed 09 Dec 2021.
Claims 1-3, 5-7, 10-15, and 18-20 are pending. Claims 5-6, 10, 13-15, and 18-20 are withdrawn. Claims 1, 3, 7 are amended. Claims 2, 4, 8, 9, 16, 17 are canceled.
Claim objections presented in the final rejection of 09 Sept 2021 are withdrawn in light of the amendments.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for venting the first plasma” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination: “means for venting” shall be interpreted to include second vacuum-sealable opening 115 or another opening (not shown) in terms of paragraph [0021] of the specification, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, recites the limitation “the first opening” in page 4 second line. There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of “the first opening.” 
For the purpose of examination, “the first opening” shall be interpreted as “the wafer-admitting opening” in light of claim 7 line 7.
Additionally, claim 7 recites the limitation “the plasma-admitting opening” in in page 4 line 3. There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of “the plasma-admitting opening.”
For the purpose of examination, “the plasma-admitting opening” shall be interpreted as “the gas-admitting opening” in light of claim 7 line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7 , 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US 2017/0040170 A1 hereinafter “Guha”) in view of Ide et al. (US 2007/0286967 A1 hereinafter “Ide”).
Regarding claim 1, Guha teaches an apparatus (comprising system 100, Fig. 1A, 2A, 2B, paragraph [0026]) comprising: 
a vessel wall (comprising processing chamber 101, Fig. 1A, 2A, 2B) that encloses contiguous first (comprising lower volume within chamber 101 including reaction volume 150B, Fig. 1A, 2A, 2B) and second volumes (comprising upper volume within chamber 101 including plasma generation volume 150A, Fig. 1A, 2A, 2B) of a multipurpose chamber (comprising volume 150, Fig. 1A, 2A, 2B) (paragraph [0030]-[0031], [0039]);
 a first wafer-admitting opening (not shown, "closable entryway," paragraph [0026]) in the vessel wall for introducing a semiconductor wafer (comprising substrate 105, Fig. 1A, 2A, 2B, paragraph [0024], [0026]) into the first volume (i.e. lower volume including 150B, Fig. 1A, 2A, 2B) of the multipurpose chamber (comprising 150, Fig. 1A, 2A, 2B) (paragraph [0026]-[0027]); 
a second gas-admitting opening (comprising opening in wall 101B where tuning gas supply line 111 is attached, Fig. 1A, 2A, 2B) in the second volume (comprising upper volume of 150 including 150A, Fig. 1A, 2A, 2B) (paragraph [0030]); and 
a selective ion filter (comprising magnets 151A and 151B, Fig. 1A, 2A, 2B; comprising magnets 151A-151P, Fig. 1B, paragraph [0032]-[0033]), in a plane that partitions the first volume (comprising 150B, Fig. 1A, 2A, 2B) from the second volume (comprising 150A, Fig. 1A, 2A, 2B), that is operable between an activated condition (Fig. 2B, paragraph [0043]) in which the selective ion filter (comprising magnets 151A and 151B, Fig. 1A, 2A, 2B) effectively prevents ions passing across the plane that partitions the first volume (comprising 150B, Fig. 1A, 2A, 2B) from the second volume (comprising 150A, Fig. 1A, 2A, 2B) ("trap charged constituents of the plasma within the plasma generation volume 150A" paragraph [0038]), and a de-activated condition (Fig. 2A, paragraph [0040]-[0041]) in which the selective ion filter (comprising magnets 151A-151P, Fig. 1B) permits ions to pass between the first (comprising 150B, Fig. 1A, 2A, 2B) and second volumes (comprising 150A, Fig. 1A, 2A, 2B), wherein the selective ion filter comprises an electromagnet (comprising magnets 151A-151P, Fig. 1B; paragraph [0032]-[0033], [0040], [0043]) and control circuitry (comprising magnetic field control system 181, Fig. 1B, paragraph [0033]) that is adapted to activate the electromagnet (comprising magnets 151A-151P, Fig. 1) to impose a magnetic field with field lines (comprising 153, Fig. 1A and 2B, paragraph [0032]) that extend along the plane that partitions the first volume (comprising 150B, Fig. 2B)  from the second volume (comprising 150A, Fig. 2B), without a mechanical grid (as understood from Fig. 1A, 2A, 2B) being present inside the vessel wall (comprising 101, Fig. 1A, 1B, 2A, 2B) (paragraph [0038],[0040]-[0044]); and
wherein the apparatus is further adapted to produce a first plasma (comprising plasma 201, Fig. 2B, paragraph [0043]) in the second volume (comprising 150A, Fig. 2B) by opening (i.e. supplying gas, see arrows 139 and 141, Fig. 2A and 2B) the second vacuum-sealable opening (comprising opening in wall 101B where tuning gas supply line 111 is attached, Fig. 1A, 2A, 2B, paragraph [0030]),  while the electromagnet imposes the magnetic field (paragraph [0043])(see also method shown in Fig. 4A, 4B, 5, 6).
Guha does not explicitly teach that the first wafer-admitting opening is “vacuum-sealable” and that the first vacuum-sealable wafer-admitting opening is located in the vessel wall of the first volume; the second gas-admitting opening is “vacuum-sealable;” an electrode in the second volume for producing a plasma in the second volume of the multipurpose chamber; wherein the control circuitry is further adapted to produce a first plasma in the second volume by opening the second vacuum-sealable opening and energizing the electrode.
However, Ide teaches a plasma processing apparatus (100, Fig. 1) including a first vacuum-sealable wafer-admitting opening (comprising transfer port 25, Fig. 1) located in the vessel wall (comprising chamber 1, Fig. 1) of the first volume (i.e. lower volume) to enable transferring the wafer into the plasma processing apparatus and wherein the chamber (1, Fig. 1) is capable of being depressurized to a vacuum level (paragraph [0069]-[0070]). 
Additionally, Guha teaches that the chamber (comprising volume 150, Fig. 1A, 2A, 2B) can be exhausted (paragraph [0031]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first wafer-admitting opening to be a first vacuum-sealable wafer-admitting opening (Guha: paragraph [0026]) and configured to be located in the vessel wall of the first volume (Guha: comprising lower volume within chamber 101 including reaction volume 150B, Fig. 1A, 2A, 2B) in view of teachings of Ide in the apparatus of Guha as a known suitable configuration of a vessel wall having an opening to enable effective transferring of a wafer/substrate into and out of the apparatus in an airtight manner, for vacuum processing in the chamber.
Ide further teaches a second vacuum-sealable gas-admitting opening (comprising gas introducing member 15 inside wall of chamber 1 being closed and opened to gas supply via switching valves 22, Fig. 1) (paragraph [0066]-[0067]).
Additionally, Guha teaches that the chamber (comprising volume 150, Fig. 1A, 2A, 2B) can be exhausted (paragraph [0031]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second gas-admitting opening (Guha: comprising opening in wall 101B where tuning gas supply line 111 is attached, Fig. 1A, 2A, 2B) to be vacuum-sealable (i.e.  by providing valves) in view of teachings of Ide in the apparatus of Guha in view of Ide to enable controlling supply of gas into a vacuum-sealable chamber for substrate/wafer processing.
Additionally, Guha teaches that the apparatus can have different means of generating plasma than the coil antennae 119 shown in Fig. 1A including capacitively coupled plasma (paragraph [0039]). One of ordinary skill in the art would appreciate and understand that capacitively coupled plasma generation is typically done with an electrode in an upper volume of the chamber.
Further, Ide teaches an electrode (comprising shower head 323 and electrode plate 325, Fig. 8, paragraph [0107], [0110]) in the second volume (i.e. upper portion) for producing a plasma in the second volume (i.e. upper volume) of the multipurpose chamber (comprising 1, Fig. 8) which produces a high-density plasma (paragraph [0103], [0122]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma generation source (Guha: coil 119, Fig. 1A) to a capacitively coupled plasma source such as an electrode in an upper/second volume (Guha: comprising 150A, Fig. 1A) of the chamber in view of teachings of Guha and Ide in the apparatus of Guha in view of Ide as a known suitable alternative means of generating plasma in a plasma processing apparatus.
Regarding limitation “wherein the control circuitry is further adapted to produce a first plasma in the second volume by opening the second vacuum-sealable opening and energizing the electrode,” Guha teaches a control circuitry (comprising 181, Fig. 1A, 1B, 2A, 2B) for controlling the electromagnet (comprising 151A-151P, Fig. 1B) of the selective ion filter (paragraph [0033], [0044]; claim 5), but is silent regarding an overall controller or controls system for controlling the various components of the apparatus.
However, Ide further teaches control circuitry (comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]) configured to control the respective components of the apparatus (100, Fig. 1) based on instructions/programs/recipes (paragraph [0077]-[0079]).
Additionally, Guha teaches generating a first plasma (201, Fig. 2A, 2B) in the second volume by supplying gas (see arrows 139 and 141, Fig. 2A and 2B) to the second volume (comprising 150A, Fig. 2A and 2B) and energizing the plasma generator (comprising coil antennae 119, Fig. 1A, 2A, 2B) (paragraph [0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure control circuitry to control the overall apparatus and the respective components of the apparatus such that the control circuitry is configured to produce a first plasma (Guha: 201, Fig. 2A and 2B) in the second volume by opening the second vacuum-sealable opening (i.e. opening a valve) and energizing the electrode (i.e. the apparatus of Guha as modified above to have a capacitively coupled plasma generation configuration having an upper electrode in the upper/second volume) in view of teachings of Ide and Guha in the apparatus of Guha in view of Ide to enable improved control of the overall apparatus including initiation of plasma generation in the second/upper volume based on instructions/programs/recipes for performing a desired process (Ide: paragraph [0077]-[0079]).
Regarding claim 3, Guha in view of Ide teaches all of the limitations of claim 1 as applied above including control circuitry configured to control the overall operation of the apparatus (see teachings of Ide applied to the apparatus of Guha in claim 1 above).
Guha in view of Ide as applied above does not explicitly teach that the control circuitry is adapted to activate the electromagnet in response to the first vacuum-sealable wafer-admitting opening being sealed.
However, Guha further teaches that the wafer (comprising substrate 105, Fig. 1A, 2A, 2B) is placed in the chamber through the first opening (paragraph [0026]) and activating the electromagnet at the beginning of a substrate/wafer process (Fig. 2B, paragraph [0043]) (see also Fig. 5, paragraph [0059]) and teaches that the control circuitry is configured to be responsive to conditions present within the chamber (bottom of paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry to be adapted to activate the electromagnet in response to the first vacuum-seal wafer-admitting opening being sealed (i.e. sealing the chamber after the substrate/wafer has been placed in the chamber and before the beginning of processing of a substrate/wafer) in view of teachings of Guha in the apparatus of Guha in view of Ide to enable processing including activation of electromagnet to begin after a substrate/wafer has been transferred into the chamber and after the chamber has been sealed to prevent leaking of plasma/processing gases to an outside atmosphere for suitable substrate/wafer processing.
Regarding independent claim 7, see claim interpretation in U.S.C. 112(b) rejection above Guha teaches an apparatus comprising: 
a vessel wall (comprising processing chamber 101, Fig. 1A, 2A, 2B) that encloses contiguous first (comprising lower volume within chamber 101 including reaction volume 150B , Fig. 1A, 2A, 2B) and second volumes (comprising upper volume within chamber 101 including plasma generation volume 150A , Fig. 1A, 2A, 2B) of a multipurpose chamber (comprising volume 150, Fig. 1A, 2A, 2B)(paragraph [0030]-[0031], [0039]); 
means for selectively effectively preventing ions moving across a plane that partitions the first volume (comprising 150B, Fig. 1A, 2A, 2B) from the second volume (comprising 150A, Fig. 1A, 2A, 2B) by selectively imposing and removing (i.e. turn on and/or off) a magnetic field with field lines (comprising field lines 153, Fig. 2B) that extend along the plane ("trap charged constituents of the plasma within the plasma generation volume 150A" paragraph [0038]); wherein the means for imposing and removing the magnetic field include an electromagnet (comprising magnets 151A and 151B, Fig. 1A, 2A, 2B; comprising magnets 151A-151P, Fig. 1B, paragraph [0032]-[0033]) disposed outside the vessel wall (comprising 101, Fig. 1A, 2A, 2B), without a mechanical grid being present within the vessel wall (as understood from Fig. 1A, 2A and 2B);
a wafer-admitting opening (“closable entryway” as disclosed in paragraph [0026]) through the vessel wall (comprising 101, Fig. 1A, 2A, 2B) into the first volume (i.e. lower volume including 150B and where the electrostatic chuck 103 is located within the chamber 150) (“closable entryway” as disclosed in paragraph [0026]-[0027]); 
a gas-admitting opening (comprising opening in wall 101B where tuning gas supply line 111 is attached, Fig. 1A, 2A, 2B) in the second volume (comprising upper volume of 150 including 150A, Fig. 1A, 2A, 2B) (paragraph [0030]);
control circuitry (comprising magnetic field control system 181, Fig. 1B, paragraph [0033]) that is adapted to activate the electromagnet (comprising magnets 151A-151P, Fig. 1B) (paragraph [0038],[0040]-[0044]);
producing a plasma in the second volume of the multipurpose chamber.  
Guha does not explicitly teach an electrode in the second volume; the control circuitry is adapted to activate the electromagnet in response to sealing the wafer-admitting opening after introducing a workpiece into the first volume through the wafer-admitting opening, and wherein the control circuitry is further adapted to open the gas-admitting opening and to energize the electrode in the second volume for producing a plasma in the second volume of the multipurpose chamber following activation of the electromagnet.
However, Guha teaches that the apparatus can have different means of generating plasma than the coil antennae 119 shown in Fig. 1A including capacitively coupled plasma (paragraph [0039]). One of ordinary skill in the art would appreciate and understand that capacitively coupled plasma generation is typically done with an electrode in an upper volume of the chamber.
Further, Ide teaches an electrode (comprising shower head 323 and electrode plate 325, Fig. 8, paragraph [0107], [0110]) in the second volume (i.e. upper portion) for producing a plasma in the second volume (i.e. upper volume) of the multipurpose chamber (comprising 1, Fig. 8) which produces a high-density plasma (paragraph [0103], [0122]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma generation source (Guha: coil 119, Fig. 1A) to a capacitively coupled plasma source such as an electrode in an upper/second volume (Guha: comprising 150A, Fig. 1A) of the chamber in view of teachings of Guha and Ide in the apparatus of Guha in view of Ide as a known suitable alternative means of generating plasma in a plasma processing apparatus.
Regarding limitation “the control circuitry is adapted to activate the electromagnet in response to sealing the wafer-admitting opening after introducing a workpiece into the first volume through the wafer-admitting opening”:
 Guha teaches a control circuitry (comprising 181, Fig. 1A, 1B, 2A, 2B) for controlling the electromagnet (comprising 151A-151P, Fig. 1B) of the selective ion filter (paragraph [033], [0044]; claim 5), but is silent regarding an overall controller or controls system for controlling the various components of the apparatus.
However, Ide further teaches control circuitry (comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]) configured to control the respective components of the apparatus (100, Fig. 1) based on instructions/programs/recipes (paragraph [0077]-[0079]).
Guha further teaches that the wafer (comprising substrate 105, Fig. 1A, 2A, 2B) is placed in the chamber through the wafer-admitting opening (which is closable/sealable paragraph [0026]) and activating the electromagnet at the beginning of a substrate/wafer process (Fig. 2B, paragraph [0043]) (see also Fig. 5, paragraph [0059]). Additionally, Guha teaches that the control circuitry (comprising 181, Fig. 1A, 2A, 2B) is configured to process input signals from sensors (including pressure sensors) within the vessel wall (chamber 101, Fig. 1A, 2A, 2B) in order to determine whether or not any particular electromagnet should have its magnetic field adjusted at a given time and can also be configured to control the various magnetic field generated by the electromagnets in a manner that is responsive to conditions present within the vessel wall (comprising chamber 101, Fig. 1A, 2A, 2B)(paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure control circuitry to control the overall apparatus and the respective components of the apparatus such that the control circuitry is adapted to activate the electromagnet in response to the wafer-admitting opening after introducing a workpiece into the first volume through the wafer-admitting opening (i.e. sealing the chamber after transferring the workpiece/wafer into the chamber and before the beginning of processing of a workpiece/wafer) in view of teachings of Ide and Guha in the apparatus of Guha in view of Ide to enable processing including activation of electromagnet to begin after a workpiece/wafer has been transferred into the chamber and after the chamber has been sealed to prevent leaking of plasma/processing gases to an outside atmosphere for suitable substrate/wafer processing.
Regarding limitation “wherein the control circuitry is further adapted to open the gas-admitting opening and to energize the electrode in the second volume for producing a plasma in the second volume of the multipurpose chamber following activation of the electromagnet”:
 Ide further teaches control circuitry (comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]) configured to control the respective components of the apparatus (100, Fig. 1) based on instructions/programs/recipes (paragraph [0077]-[0079]). Ide additionally teaches a gas-admitting opening (comprising gas introducing member 15 inside wall of chamber 1, Fig. 1) being closed and opened to gas supply via switching valves 22 (paragraph [0066]-[0067]).
Guha further teaches generating a plasma (201, Fig. 2A, 2B) in the second volume by supplying gas (see arrows 139 and 141, Fig. 2A and 2B) to the second volume (comprising 150A, Fig. 2A and 2B) and energizing the plasma generator (comprising coil antennae 119, Fig. 1A, 2A, 2B) (paragraph [0040]). Additionally, Guha teaches that the control circuitry (comprising 181, Fig. 1A, 2A, 2B) is configured to process input signals from sensors (including pressure sensors) within the vessel wall (chamber 101, Fig. 1A, 2A, 2B) in order to determine whether or not any particular electromagnet should have its magnetic field adjusted at a given time and can also be configured to control the various magnetic field generated by the electromagnets in a manner that is responsive to conditions present within the vessel wall (comprising chamber 101, Fig. 1A, 2A, 2B)(paragraph [0033]). Furthermore, Guha teaches different workpiece/wafer processing methods (Fig. 4A, 4B) which include activation of electromagnets (step 405, Fig. 4A and 4B) before activation of a plasma (step 409, Fig. 4A and 4B) (paragraph [0054]-[0058]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure control circuitry to control the overall apparatus and the respective components of the apparatus such that the control circuitry is configured to produce a plasma (Guha: 201, Fig. 2A and 2B) in the second volume of the multipurpose chamber by opening the gas-admitting opening (i.e. opening a valve) and energizing the electrode (i.e. the apparatus of Guha as modified above to have a capacitively coupled plasma configuration having an upper electrode in the upper/second volume) in view of teachings of Ide and Guha in the apparatus of Guha in view of Ide to enable improved control of the overall apparatus including initiation of plasma generation in the second/upper volume based on instructions/programs/recipes for performing a desired process (Ide: paragraph [0077]-[0079]).
Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the plasma in the second volume after activation of the electromagnet in view of teachings of Ide and Guha in the apparatus of Guha in view of Ide to enable a magnetic field to be available before plasma is produced so as to exercise control of passage or filtering of ions produced by the generated plasma depending on the desired process.
Regarding claim 11, Guha in view of Ide teaches all of the limitations of claim 1 as applied above including control circuitry (Ide: (comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]) and wherein Guha further teaches a means for venting (interpreted under U.S.C. 112(f) as comprising an opening) (comprising exhaust port 147, exhaust control valve 135 and exhaust module 137, Fig. 1A, 2A, 2B, paragraph [0031]), but does not explicitly teach that the control circuitry is further adapted to actuate the means for venting the first plasma from the chamber in response to a period of time elapsing after producing the first plasma.
However, Ide further teaches control circuitry (comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]) configured to control the respective components of the apparatus (100, Fig. 1) based on instructions/programs/recipes (paragraph [0077]-[0079]), wherein Ide teaches a means for venting (comprising exhaust unit 24 including vacuum pump and exhaust line 23, Fig. 1, paragraph [0069]) and one of ordinary skill in the art would appreciate that the venting system/exhaust system is a component of the apparatus. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt (i.e. program or configure) the control circuitry to control/actuate the means for venting (Guha: comprising exhaust port 147, exhaust valve 135 and exhaust module 137, Fig. 1A, 2A, 2B, paragraph [0031]) the first plasma from the chamber in response to a period of time elapsing after producing the first plasma in view of teachings of Ide in the apparatus of Guha in view of Ide to enable exhausting plasma gases from the chamber after a processing step has completed.
Regarding claim 12, Guha in view of Ide teaches all of the limitations of claim 1 and 11 as applied above including control circuitry (Ide: comprising process controller 50 disposed in a control section 101, Fig. 1, paragraph [0077]; Guha: magnetic field control system 181, Fig. 1A, 2A, 2B, paragraph [0033]) and an electrode (see teachings of Guha and Ide as applied above in claim 1) but does not explicitly teach that the control circuitry is further adapted to produce a second plasma in the first and second volumes by first deactivating the electromagnet and the energizing the electrode.
However, Guha teaches a configuration/step of initiating a plasma without electromagnet being turned on (Fig. 2A) thus generating plasma in the chamber (150, Fig. 2A) comprising the first and second volumes (150B, 150A, Fig. 2A) (paragraph [0040]-[0041]). (examiner notes that Guha Fig. 2A is substantially similar to instant application Fig. 1B). Guha additionally teaches that this second plasma (step 409, Fig. 4A and 4B) is formed after a step (step 405, Fig. 4A and 4B) wherein a plasma is formed with the electromagnet turned on. Guha discloses that apparatus (100, Fig. 1A, 2A, 2B) can be operated in mixed mode pulsing operations in which different processing steps are performed in prescribed sequence with or without electromagnets being turned on (i.e. a step of exposing substrate with soft plasma that has UV light and radicals without the ions or electrons and a step of exposing the substrate with full plasma without filtering) to achieve a desired substrate processing (i.e. etch profile) (paragraph [0054]-[0058]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt (program) the control circuitry to produce a second plasma in the first and second volumes by controlling activation of the electromagnets and the energizing of the electrode in view of teachings of Guha in the apparatus of Guha in view of Ide to enable mix mode processing of a substrate to achieve a desired substrate processing (Guha: paragraph [0054]-[0058]).
Response to Arguments
Applicant’s arguments filed 09 Dec 2021 with respect to claim(s) 1, 3, 7, 11, 12 have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In light of the above, independent claims 1 and 7 are rejected. Additionally, balance depending claims 3, 11, 12 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. (US 6,071,372) teaches in Fig. 6, an electromagnet 60 outside of the vessel wall, without a mechanical grid being present within the vessel wall, and used to block ions (col 13 line 54-col 14 line 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716